Citation Nr: 1610572	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include on a secondary basis.

2.  Entitlement to service connection for migraine headaches, to include on a secondary basis.

3.  Entitlement to service connection for coronary artery disease, to include on a secondary basis.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include on a secondary basis.

5.  Entitlement to service connection for an acquired psychiatric disability to include PTSD.




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Although in her VA form 9 the Veteran requested a Board hearing, and a hearing was scheduled (and the Veteran was properly notified of the date and time of the hearing in a September 9, 2015 letter), the record reflects that the Veteran failed to report for the hearing.  The Veteran has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record contains the Veteran's November 2010 application for vocational rehabilitation through VA.  Although it is unclear whether the application for vocational rehabilitation was granted, the United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2015).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

The Veteran has also indicated that she received treatment for her claimed disabilities at the VA Outpatient Clinic in Mobile, Alabama.  A review of the record does not reflect that these records are in the claims file or that they are unavailable.  As such, on remand these records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A March 2011 VA treatment record reflects the Veteran's statement that she received mental health treatment at Ft. Rucker and Ft. Gordon.  A review of the record reflects that these treatment records are not in the claims file.  As such, an attempt should be made to obtain them.  

In a January 2013 VA mental disorders examination report, it is noted that in 1990 the Veteran overdosed and was treated at Charter Woods.  These records are not in the claims file; therefore, with the Veteran's assistance, they should be obtained on remand.

In her notice of disagreement the Veteran indicated that her depression and her hypertension are due to her service-connected pulmonary fibrosis and cushingoid defect.  She also indicated that her hypertension is due to the medication she takes for these service-connected disabilities.  

The Veteran underwent a VA general medical examination in August 2010.  The examination report reflects diagnoses of migraine headaches, hypertension, coronary artery disease, and GERD.  Additionally, a January 2013 VA examination reflects a diagnosis of depression and a May 2014 letter from the Veteran's treating VA psychologist reflects diagnoses of PTSD, depression, and schizophrenia.  However, the examination reports do not contain any medical opinion regarding the etiology of these disabilities.  The Board finds that examinations with opinions are necessary to assist the Veteran in this appeal.  See 38 C.F.R. § 3.159.  Here, there is no medical opinion addressing any of the Veteran's contentions, either on a direct service connection or secondary basis.  Therefore, a remand is required for medical opinions which include a complete rationale.

In addition, the Veteran should be provided notice of what is needed to substantiate a claim on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notification letter regarding secondary service connection. 

2.  Obtain the Veteran's vocational rehabilitation file and associate it with the Veteran's claims file.

3.  Undertake all appropriate development to obtain the Veteran's treatment records, pertaining to treatment for GERD and treatment subsequent to a sexual assault, from William Beaumont Army Hospital dating from 1980, as well as all treatment records from Ft. Rucker and Ft. Gordon.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159(c)(2) (2015), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile. If, after all procedurally appropriate actions to locate and secure the treatment records and the RO concludes that such records do not exist, or that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Obtain copies of the Veteran's VA treatment records from the outpatient clinic in Mobile, Alabama.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159(c)(2) (2015), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the treatment records and the RO concludes that such records do not exist, or that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Contact the Veteran and ask her to identify any treatment she has received for her claimed disabilities, to specifically include private treatment received from Charter Woods that she referred to in the January 2013 VA examination report.  For any private treatment the Veteran identifies, the RO/AMC should obtain authorization from the Veteran and request the records.  If any records are unavailable, the AOJ should follow the steps outlined in 38 C.F.R. § 3.159(e).

6.  After completing directives #1 - #5, forward the Veteran's claims file to the VA examiner who conducted the August 2010 VA examination and ask the examiner to provide an addendum opinion regarding nature and etiology of the Veteran's hypertension, coronary artery disease, migraine headaches, and GERD.  The examiner should review the claims file, to include this remand, and provide the following opinions:

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is caused or aggravated by her service-connected pulmonary fibrosis or cushingoid defect.

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's coronary artery disease, migraine headaches, and/or GERD had their onset during service or are etiologically related to service.

If the coronary artery disease, migraine headaches, and/or GERD is determined to be unrelated to service, the examiner should state whether it is it at least as likely as not (a 50 percent probability or more) that the Veteran's coronary artery disease, migraine headaches, and/or GERD is/are caused or aggravated by her service-connected pulmonary fibrosis or cushingoid defect.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must discuss the Veteran's contention that she has had migraine headaches during service and ever since.

A complete rationale for any opinion offered must be provided.

If the August 2010 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise for the requested opinions.  If the examiner determines is necessary, schedule the Veteran for an additional examination.

7.  After completing directives #1-#5, obtain an additional VA psychiatric examination with opinion from a VA psychologist or psychiatrist.  

For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that such psychiatric disability is due to service or is caused or aggravated by her service-connected pulmonary fibrosis or cushingoid effect.

Aggravation is defined as worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered must be provided.

If PTSD is diagnosed, the examiner should discuss the stressor(s) related to the diagnosis.

8.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental Statement of the Case and allow her a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




